Citation Nr: 0428449	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
mustard gas.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  He died on September [redacted], 2002.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied service 
connection for the cause of the veteran's death.

In this respect, the March 2003 rating decision, also denied 
the appellant the claims of entitlement to service connection 
for chronic bronchitis and squamous cell carcinoma of the 
left elbow, both issues for purposes of accrued benefits.  
March 2003 and April 2003 RO letters acknowledged the 
appellant's claims for accrued benefits.  And, in an April 
2003 statement, the appellant expressed disagreement with 
respect to the March 2003 rating decision denying the above 
claims.  As the RO has not issued the pertinent statement of 
the case, following the April 2003 notice of disagreement, 
the issues must be remanded to the RO for additional 
development.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The above issues, as well as the issue on the title page of 
this REMAND, are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. VA will notify 
the appellant if further action is required on her part.



REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, of any 
information and evidence needed to substantiate and complete 
a claim, as set forth in the VCAA, has not been fulfilled 
regarding the issue on appeal.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, although the record contains February 2003 
and August 2003 RO letters which notified the appellant of 
some of the VA's redefined duties to notify and assist the 
claimant, the Board finds that the appellant has not been 
notified of the information and evidence needed to show her 
entitlement to the claim(s) on appeal; about the information 
and evidence not of record that is necessary to substantiate 
her claim(s); about the information and evidence that VA will 
seek to provide; and about the information and evidence the 
claimant is expected to provide.  More importantly, the 
appellant has not been requested or told to provide any 
evidence in her possession that pertains to her claim(s).  

In addition, the Board notes the record includes an August 
2001 report from the "Instituto Neumologico de Puerto Rico" 
which notes the deceased veteran's lung condition could be 
related to exposure to toxic materials in the past.  However, 
the record also includes a November 2001 VA examination 
report which notes that Mustard gas exposure has been related 
to increased risk of lung cancer, but not to pulmonary 
fibrosis, which was one of the diseases leading to the 
veteran's death.  

Nevertheless, the Board finds that since additional evidence 
has been received, a VA medical opinion, by an examiner who 
has reviewed the claims file, is necessary.  The examiner 
should also discuss and consider the above cited medical 
evidence prior to issuing a medical report.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the appellant due process of law, the RO 
should obtain a VA medical opinion discussing the 
relationship, if any, between the veteran's service and the 
cause of his death.

Furthermore, the RO should assist the appellant in obtaining 
any additional available VA and private medical records, 
including the veteran's autopsy report if any, that may be 
identified as relevant to the claim on appeal.

In this respect, the Board notes that, per April 2002 and 
January 2003 responses from the National Personnel Records 
Center (NPRC), the veteran's service medical records are 
unavailable.  However, although it is apparent that the RO 
has attempted to obtain the veteran's service medical 
records, the record certified to the Board for appellate 
review does not reflect that the RO has exhausted all 
searches for possible sources of alternative records which 
may support the appellant's claim.  In this respect, the law 
is clear that, as this is a case where the veteran's service 
medical records cannot be located or are unavailable, the VA 
has a heightened duty to assist the claimant in developing 
the claims and to explain its decision.  See Russo v. Brown, 
9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 
(1995).

In this case, the Board finds that the veteran's DA 20 and/or 
personnel records may obtain additional information as to the 
organization(s) to which the veteran was assigned during his 
active service, as well as may shed some light as to any 
Mustard gas exposure during his active service.  As such, the 
Board finds that additional efforts must be made in order to 
assist the appellant in obtaining alternative records which 
may assist her in supporting her claim.

Lastly, as noted above, the March 2003 rating decision, also 
denied the appellant the claims of entitlement to service 
connection for chronic bronchitis and squamous cell carcinoma 
of the left elbow, both issues for purposes of accrued 
benefits.  March 2003 and April 2003 RO letters acknowledged 
the appellant's claims for accrued benefits.  And, in an 
April 2003 statement, the appellant expressed disagreement 
with respect to the March 2003 rating decision denying the 
above claims.  As the RO has not issued the pertinent 
statement of the case, following the April 2003 notice of 
disagreement, the issues must be remanded to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issue on appeal (which 
is service connection for the cause of 
the veteran's death as a result of 
exposure to mustard gas) that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002) and C.F.R. § 3.159 (2003); as well 
as VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence needed to warrant a grant of the 
claim on appeal; (2) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell her to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the appellant 
and request that she provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who treated the veteran 
during his life for any disorder(s) 
related to the cause of death.  Provide 
the appellant with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, 
including for the health care provider 
who performed the veteran's autopsy if 
such was performed, and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider she identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
can not be obtained and there is no 
affirmative evidence that they do not 
exist, inform the appellant of the 
records that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that adjudication of the claim will be 
continued without these records unless 
she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the appellant 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

3.  The RO should request that the 
appellant provide information as to the 
veteran's dates of treatment at any VA 
medical facility, if any, for any 
disorder(s) relevant to the cause of his 
death.  All identified treatment records 
from any reported VA medical facility not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should request the appellant 
to complete a NA form 13055 (Request for 
Information Needed to Reconstruct Medical 
Data), and should attempt to obtain the 
veteran's DA-20 and personnel records.  
Upon a review of the above records and 
the information included in the veteran's 
DD Forms 214, the completed NA form 
13055, the DA-20 and personnel records, 
the RO should attempt to perform searches 
for alternative sources of records, 
including any additional medical records 
and morning/sick reports for any period 
of active service from July 1943 to 
November 1945.  In addition, the RO 
should attempt to verify all of the 
veteran's military occupational 
specialties during his active service.  
If the searches for alternate sources of 
records, and for verification of the 
veteran's MOS are fruitless, the claims 
folder must be properly documented with 
information obtained from the appropriate 
authorities.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

5.  Following completion of the above 
development, the RO must refer the 
veteran's claims folder for review by a 
VA physician specializing in 
pulmonology and, if possible, with a 
sub-specialty in Mustard gas related 
diseases.  The specialist should 
undertake a longitudinal review of the 
veteran's medical records and render an 
opinion as to the relationship, if any, 
between the veteran's military service 
in general, and in particular, 
potential exposure to Mustard gas, and 
the cause of his death.  The medical 
opinion should include a discussion by 
the reviewing specialist of all 
pertinent medical studies on the 
subject of Mustard gas exposure and 
pulmonary problems, including pneumonic 
process and idiopathic pulmonary 
fibrosis.  This opinion should be based 
on a thorough and careful review of all 
the evidence contained in the claims 
folder, particularly, the August 2001 
statement from "Instituto Neumologico 
de Puerto Rico," and the November 2001 
VA examination report.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the specialist's report is deficient 
in any manner or fails to include 
adequate responses to the specific 
clinical findings/opinions requested, it 
must be returned to the specialist for 
corrective action.  38 C.F.R. § 4.2 
(2003).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death, to include 
as secondary to Mustard gas exposure.  In 
adjudicating the claim, the RO must take 
into consideration the holding in Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994).  If the determination remains 
unfavorable to the appellant, she should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

8.  The RO should issue the appellant a 
statement of the case as to the issues 
of entitlement to service connection 
for chronic bronchitis and squamous 
cell carcinoma of the left elbow, both 
issues for purposes of accrued 
benefits.  The appellant should be 
apprised of her right to submit a 
substantive appeal and to have her 
claims reviewed by the Board.  The RO 
should allow the appellant the 
requisite period of time for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The claimant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




